Citation Nr: 1626452	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Son


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to March 1968 and from July 1970 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issues of whether new and material evidence sufficient to reopen previously denied claims for service connection for diabetes mellitus, Parkinson's disease, and loss of teeth, and an increased rating for posttraumatic stress disorder (PTSD) have been raised by the record at the November 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Veteran has applied for TDIU.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2015).  TDIU is assigned when, due to service-connected disability, the Veteran is unable to secure or follow a substantially gainful occupation.  If there is only one service-connected disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2015).  

In this case, service connection is in effect for PTSD, rated 50 percent; hemorrhoids, rated 10 percent; residuals of a left thumb fracture, rated 0 percent; residuals of a right fifth metacarpal fracture, rated 0 percent, and soft palate squamous cell carcinoma, rated 0 percent.  The combined service-connected disability rating is 60 percent, as of May 1, 2013, but was 100 percent as of September 29, 2010; 60 percent as of April 2, 2010; 40 percent as of June 1, 2010; and 70 percent as of February 3, 2003.  Therefore, the Veteran met the schedular requirements for consideration of TDIU during some periods of the appeal.  38 C.F.R. § 4.16(a) (2015).

Concerning the other periods during the appeal, TDIU may be awarded even if the requisite percentage ratings were not met if the claimant was nevertheless shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2015).

The Board finds that the record is not clear regarding whether the Veteran is unable to secure and follow a substantially gainful occupation due solely to service-connected disabilities.  The Board finds that completion of a vocational opinion would be helpful in resolution of the request for a TDIU.

Accordingly, the case is REMANDED for the following action:


1. After obtaining any necessary authorization or release from the Veteran, obtain all outstanding medical records.  All attempts to locate the records should be documented in the claims folder.

2.  Then, schedule the Veteran for a VA examination.  The examiner must review the claims file and should note that review in the report.  In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration may be given to the Veteran's education, training, and previous work experience.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of the service-connected PTSD, hemorrhoids, residuals of a left thumb fracture, residuals of a right fifth metacarpal fracture, and soft palate squamous cell carcinoma disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be required due to the service-connected disabilities.  A complete rationale for any opinion expressed must be provided.

3.  Then, readjudicate the claim, to specifically include considering whether referral for consideration of TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

